—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered September 15, 1992, convicting defendant, upon a guilty plea, of attempted robbery in the first degree and sentencing her, as a second felony offender, to a term of AVi to 9 years, unanimously affirmed.
Defendant’s claims concerning ineffective assistance of coun*321sel and enhanced sentencing by the IAS Court are not preserved for appellate review and we decline to review them in the interest of justice (People v Pellegrino, 60 NY2d 636). However, were we to review these claims we would nonetheless affirm. There are no facts which would indicate the IAS Court should have made further inquiry into defendant’s guilt (People v Francis, 38 NY2d 150). Her plea was knowingly and voluntarily entered. Moreover, during the plea, defendant specifically noted her satisfaction with counsel’s representation. We also note that enhanced sentencing was proper since defendant violated the terms and conditions of her lesser promised sentence (People v Villanueva-Lopez, 192 AD2d 305, lv denied 81 NY2d 1021), and was arrested pursuant to a bench warrant (People v Outley, 80 NY2d 702). Concur — Sullivan, J. P., Wallach, Ross, Asch and Tom, JJ.